Citation Nr: 0809583	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO declined to 
assign an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  

The veteran withdrew requests for video and in-person 
hearings before the Board.  See 38 C.F.R. § 20.704(e) (2007).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board issues its apologies to the veteran for the delay 
that this remand will necessarily entail; however, his 
February 2008 written statement reflects the likely existence 
of additional relevant VA medical evidence that has not been 
associated with the record.  As well, as the case is being 
remanded, the Board will ask that corrective notice of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) be sent to the veteran.

The August 2007 supplemental statement of the case indicates 
that the claims file contains Madison VA Medical Center (MC) 
records dated from September 2006 to February 2007.  In 
February 2008, the veteran asserted that his Madison VAMC 
mental health provider, C. P., wrote a letter in favor of an 
increased rating for the service-connected PTSD.  The veteran 
further asserted that he had been receiving mental health 
treatment at the Madison VAMC every two months in the 
previous year.  Recent Madison VAMC mental health treatment 
records as well as written statements of C.P. dated after 
2006 have not been associated with the claims file.  Thus, 
the Board asks that the RO associate with the record all 
Madison VAMC clinical records dated from February 2007 to the 
present.  See 38 C.F.R. § 3.159(c)(2) (2007) (dealing with 
VA's duty to obtain records in the custody of VA or other 
Federal departments or agencies); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all 
relevant VA treatment records that could potentially be 
helpful in resolving a veteran's claim should be obtained). 

The RO must send the veteran corrective notice regarding 
VCAA.  A decision promulgated by the United States Court of 
Appeals for Veterans Claims (Court) since the RO issued its 
last VCAA notice is relevant to the veteran's claim.  

In Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008) the Court held that with respect to increased 
rating claims, 38 U.S.C.A. § 5103(a) requires VA to notify 
those claiming VA benefits that to substantiate the claim, 

(1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life;
(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life; and
(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

The corrective VCAA notice must advise the veteran of the 
foregoing, as this matter contains an increased rating claim.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of the 
information related to increased rating 
claims, as outlined by the Court in 
Velazquez-Flores.

2.  Associate with the claims file all 
Madison VAMC clinical records to include 
all mental health treatment records dated 
from February 2007 to the present.  

3.  Then, readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for service-connected PTSD.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



